COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lloyd R. Cunningham. Trustee v. Unlimited Recharge Inc. and Carlos
                          Gomez

Appellate case number:    01-19-00036-CV

Trial court case number: 2016-65188

Trial court:              269th District Court of Harris County

       Appellant has filed an unopposed motion requesting that this Court stay this appeal until
March 22, 2019 pending the trial court’s ruling on appellant’s motion for reconsideration. The
motion to stay is GRANTED. It is further ordered that the appeal is abated until March 22, 2019.
Appellant is directed to notify this Court by March 22, 2019 of either the trial court’s ruling or
whether the motion has not been ruled upon by that date.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Sarah Beth Landau______
                                  Acting individually

Date: _February 12, 2019__